Citation Nr: 0816907	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  07-30 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left thumb condition with scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  This matter is on appeal from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In correspondence dated September 2007, the veteran indicated 
his desire to have a Travel Board hearing.  However, in 
subsequent correspondence dated in October 2007, he indicated 
that he no longer wanted a Travel Board hearing.

A motion to advance this case on the Board's docket has been 
granted.  See 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  By rating decision dated in April 2002, the RO denied the 
veteran's claim for service connection for a left thumb 
condition with scar; he appealed the denial but withdrew his 
claim in November 2004, causing the Board to dismiss the 
appeal in a December 2004 decision.  

2.  The RO's April 2002 decision represents the last final 
disallowance of entitlement to service connection for a left 
thumb condition on the merits. 

3.  Evidence received since the RO's April 2002 decision, 
which consists primarily of the veteran's statements and VA 
treatment records, does not relate to a necessary 
unestablished fact or raise a reasonable possibility of 
substantiating the claim for service connection for a left 
thumb condition.


CONCLUSION OF LAW

The evidence received since the RO's April 2002 decision 
denying the claim for entitlement to service connection for a 
left thumb condition is not new and material; thus, the claim 
remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  When a veteran seeks to reopen a claim based on new 
evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Smith v. West, 12 Vet. 
App. 312 (1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (effective in August 2001).  As the veteran filed 
his claim in February 2005, this version of 38 C.F.R. § 
3.156(a) is applicable in this case.

Historically, the RO denied a claim for service connection 
for a left thumb condition with scar in an April 2002 rating 
decision on the basis that service medical records failed to 
disclose any history, complaints, clinical findings, 
diagnosis, or treatment referable to the claimed condition.  
The veteran initially appealed the decision but later 
indicated his intent to withdraw the claim in correspondence 
dated in November 2004, resulting in a December 2004 Board 
dismissal.

In February 2005, he sought to reopen a claim for service 
connection for a left thumb condition with scar.  The Board 
notes that the law then, just as it does now, provides that 
service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease. 38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

Evidence associated with the claims file at the time of the 
original dismissal includes service medical records, the 
report of a 1962 VA examination, a lay statement from the 
veteran's ex-spouse, and several photographs.  Evidence 
received since then include VA treatment records dated from 
April 2003 to April 2006.  However, these treatment records 
do not relate any current thumb condition to service.  

In support of his claim, the veteran also submitted numerous 
statements regarding the alleged in-service incident that 
caused his current thumb condition.  He contends that he 
injured his left thumb on a bench saw while cutting a piece 
of wood aboard a yard repair barge and was treated at the 
Guantanamo Bay Naval Base in late 1943.  He asserts that the 
April 2002 RO decision failed to properly adjudicate his 
claim.  

By the language and the general tenor of the veteran's 
written statements, it appears that he may be raising a claim 
for clear and unmistakable error (CUE) in the April 2002 
rating decision.  As that claim has not been raised by the 
veteran at the RO or adjudicated below, it is not before the 
Board at this time.  If the veteran desires to pursue a CUE 
claim, he must raise it with specificity at the RO.  

Further, the Board has reviewed the multiple written 
statements submitted by the veteran.  In effect, he maintains 
that he injured his left thumb while on active duty.  
Although these recent statements were offered since the April 
2002 decision, this evidence was implicit in the claims and 
arguments that the veteran has maintained all along.  A 
simple reiteration of the facts is not sufficient to reopen a 
previously denied claim.  

Accordingly, the Board concludes that the veteran's written 
statements are not "new" and "material" to reopen his claim 
as required under the applicable statutory and regulatory 
provisions.  Moreover, he is not competent to establish a 
medical relationship between a current medical disorder and 
any incident of his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Where, as here, 
resolution of the issue turns on a medical matter, lay 
statements, alone, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211 (1993).

In sum, the Board finds that the additional evidence with 
respect to a left thumb condition submitted since the April 
2002 rating decision is not new and material, does not raise 
a reasonable possibility of substantiating the veteran's 
claim, and does not warrant reopening of the claim of service 
connection.  Accordingly, the RO's April 2002 decision is 
final and the veteran's claim to reopen is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
March 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained service medical records and VA 
treatment records.  
A specific VA medical opinion or examination is not needed to 
consider whether the veteran has submitted new and material 
evidence but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA examination or opinion is not 
warranted.  See also 38 C.F.R. § 3.159(c)(4)(iii) (2007).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

The application to reopen a claim of entitlement to service 
connection of a left thumb condition with scar is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


